                        1        RICK D. ROSKELLEY, ESQ., Bar # 3192
                                 LITTLER MENDELSON, P.C.
                        2        3960 Howard Hughes Parkway
                                 Suite 300
                        3        Las Vegas, NV 89169-5937
                                 Telephone:    702.862.8800
                        4        Fax No.:      702.862.8811
                                 Email: rroskelley@littler.com
                        5
                                 SANDRA KETNER, ESQ., Bar #8527
                        6        LITTLER MENDELSON, P.C.
                                 200 S. Virginia Street
                        7        8th Floor
                        8        Reno, NV 89501-1944
                                 Telephone:     775.348.4888
                        9        Fax No.:       775.562.8110
                                 Email: sketner@littler.com
                     10

                     11          Attorneys for Defendant
                                 NORTHROP GRUMMAN
                     12          SYSTEMS CORPORATION

                     13                                        UNITED STATES DISTRICT COURT

                     14                                              DISTRICT OF NEVADA

                     15

                     16         KENNETH GANT, an individual,

                     17                           Plaintiff,                     Case No. 2:19-cv-00816-RFB-GWF

                     18         vs.                                              STIPULATION FOR DISMISSAL WITH
                                                                                 PREJUDICE; ORDER
                     19         NORTHROP GRUMMAN SYSTEMS
                                CORPORATION, a Foreign Corporation;
                     20         DOES I-X; and ROE CORPORATIONS I-
                                X,
                     21
                                                  Defendant.
                     22

                     23
                                       IT IS HEREBY STIPULATED by and between the parties herein, through their respective
                     24
                                counsel, that pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, all claims and all
                     25
                                parties herein are hereby dismissed with prejudice.
                     26
                                ///
                     27
                                ///
                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                        1               Each party will bear its own costs and attorneys' fees. All appearing parties have signed this

                        2       Stipulation, and there are no remaining claims or parties. No trial date has been set in this case.

                        3       Dated: July 17, 2019                               Dated: July 17, 2019
                        4

                        5
                                /s/ Jenny L. Foley                                 /s/ Sandra Ketner
                        6       JENNY L. FOLEY, Ph.D., ESQ.                        RICK D. ROSKELLEY, ESQ.
                                HKM EMPLOYMENT ATTORNEYS LLP                       SANDRA KETNER, ESQ.
                        7                                                          LITTLER MENDELSON, P.C.
                                Attorney for Plaintiff
                        8       KENNETH GANT                                       Attorneys for Defendant
                                                                                   NORTHROP GRUMMAN SYSTEMS
                        9                                                          CORPORATION
                     10

                     11
                                                                               ORDER
                     12
                                                                              IT IS SO ORDERED.
                     13

                     14                                                     ________________________________
                                                                            RICHARD F. BOULWARE, II
                     15                                                       UNITED STATES DISTRICT JUDGE
                                                                            UNITED STATES DISTRICT JUDGE
                     16                                                      Dated this ______ day of __________, 2019.
                                                                            DATED  this 18th day of July, 2019.
                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27
                                FIRMWIDE:165531106.1 080019.1061
                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                                 2.
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
